OPINION — AG — **** JUSTICE OF PEACE-ELECTIONS-OFFICE ABOLISHED **** THERE WILL BE NO ELECTION OF JUSTICES OF THE PEACE AND CONSTABLES AT THE GENERAL ELECTION IN NOVEMBER, 1968, UNDER 11 O.S. 1968 Supp., 1281 [11-1281] AND 39 O.S. 1968 Supp., 2 [39-2]. PERSONS PRESENTLY HOLDING SUCH OFFICES WILL CONTINUE TO OCCUPY SAME UNTIL THE FIRST MONDAY IN JANUARY, 1969. IN CASE OF VACANCIES IN SUCH OFFICES PRIOR TO THAT, SAME SHALL BE FILLED BY APPOINTMENTS BY THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY INVOLVED. AFTER JANUARY 13, 1969, THE OFFICES OF THE JUSTICE OF THE PEACE AND CONSTABLE WILL CEASE TO EXIST, AND ANY ACTIONS THAT ARE PENDING IN A JUSTICE OF THE PEACE COURT SHALL BE TRANSFERRED TO THE DISTRICT COURT FOR THE COUNTY IN WHICH THE JUSTICE COURT IS LOCATED. CITE: ARTICLE VII, SECTIONS 3 AND 7 CHARLES L. OWENS